Per Curiam.
The appellant was convicted of having possession and control of narcotics under circumstances almost exactly similar to those present in Stewart v. State, just decided, 232 Md. 318. As in Stewart, the appellant contends that the evidence showed that, as a matter of law, he had been entrapped, and that he was only an agent of the police officer for whom he procured the narcotics, so that his possession and control were those of the police officer.
*329The result here is controlled by Stewart. In that case, both of the contentions made here were held to be without merit.
Judgment affirmed.